DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Leung, on 07/12/2021:
Please roll claims 3 - 4 into claim 19 as follows:
Claims 3-4: (Canceled).
Claim 19. (Currently Amended) A display system, comprising: a light projection device operatively coupled to an image source that generates image data for viewing by a user through a display; and a composite variable focus element (VFE) assembly operatively coupled to the light projection device, the composite VFE assembly comprising a first VFE and a second VFE, wherein the first VFE and the second VFE are arranged in series, the first VFE is configured to switch between focal states within a first focal range with a first switching response time, the second VFE is configured to switch between focal states within a second focal range with a second switching response time, wherein the first switching response time of the first VFE is slower than the second switching response time of the second VFE, the second VFE is configured to generate a pair of focal planes comprising a first focal plane and a second focal plane by switching between a first focus state of the first focal plane and a second focus state of the second focal plane with the second switching response time of the second VFE, wherein the second focal range of the second VFE is defined between the pair of focal planes generated by the second VFE, and the first focal range encompasses each possible position of the pair of focal planes generated by the second VFE, and the first VFE is configured to modulate a focus of the pair of focal planes generated by 
wherein the first focal range is multiple times larger than the second focal range;  
wherein the first focal range is 0 to 3 diopters, and the second focal range is 0 diopters to 0.3 diopters.

Response to Amendment
The Amendment filed 07/06/2021 has been entered. Claims 2, 6-8, 12-13 and 17 have been amended. Claims 1 and 3-5 have been canceled. Claims 2 and 6-19 are allowable. 

Response to Arguments
Applicant's arguments filed 07/06/2021, have been fully considered and entered. 
Argument with respect to claim 4 was persuasive and claim 4 was an allowable subject matter; hence according to the examiner’s amendment claim 19 is allowable.

Allowable Subject Matter
Claims 2 and 6-19 are allowable.
The following is an examiner’s statement of reasons for allowance of independent claim 19:
The closest prior art, which relies on Love et al. (Gordon D. Love, David M. Hoffman, Philip J.W. Hands, James Gao, Andrew K. Kirby and Martin S. Banks, “High-speed switchable lens enables the development of a volumetric stereoscopic display”, Optics Express, Vol. 17, No. 18, P.: 15716-15725, 2009), hereinafter, Love, in view of Hua et al. (US 20110075257 A1) fails to teach such specific limitations 19. 
None of the prior art teach or fairly suggest such specific limitations in combination with the other limitation of Claim(s) 19. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2 and 6-18 include the above-described allowable subject matter for being dependent on independent Claim(s) 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419